         Case 1:19-cv-03539-PKC Document 65 Filed 04/30/20 Page 1 of 21



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


OUSMANE BAH,

                                    Plaintiff,

                     -against-                                Case No. 19-CV-03539 (PKC)

APPLE INC. & SECURITY INDUSTRY
SPECIALISTS, INC.,

                                    Defendants.



                                XXXXXXXX PROTECTIVE ORDER
               STIPULATION AND [PROPOSED]

               Plaintiff Ousmane Bah (“Plaintiff”) and Defendants Apple Inc. and Security

Industry Specialists, Inc. (“Defendants”) anticipate that documents, testimony, or information

containing or reflecting confidential, proprietary, trade secret, and/or commercially sensitive

information are likely to be disclosed or produced during the course of discovery, initial

disclosures, and supplemental disclosures in this case and request that the Court enter this

Order setting forth the conditions for treating, obtaining, and using such information.

               Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Court finds

good cause for the following Agreed Protective Order Regarding the Disclosure and Use of

Discovery Materials (“Order” or “Protective Order”).

       1.      PURPOSES AND LIMITATIONS

               (a)       Protected Material designated under the terms of this Protective Order shall

be used by a Receiving Party solely for this case, and shall not be used directly or indirectly for

any other purpose whatsoever.
         Case 1:19-cv-03539-PKC Document 65
                                         63 Filed 04/30/20
                                                  04/29/20 Page 2 of 21



               (b)     The Parties acknowledge that this Order does not confer blanket protections

on all disclosures during discovery, or in the course of making initial or supplemental disclosures

under Rule 26(a). Designations under this Order shall be made with care and shall not be made

absent a good faith belief that the designated material satisfies the criteria set forth below. If it

comes to a Producing Party’s attention that designated material does not qualify for protection at

all, or does not qualify for the level of protection initially asserted, the Producing Party must

promptly notify all other Parties that it is withdrawing or changing the designation.

       2.      DEFINITIONS

               (a)     “Discovery Material” means all items or information, including from any

non-party, regardless of the medium or manner generated, stored, or maintained (including, among

other things, testimony, transcripts, or tangible things) that are produced, disclosed, or generated

in connection with discovery or Rule 26(a) disclosures in this case.

               (b)     “Outside Counsel” means (i) outside counsel who appear on the pleadings

as counsel for a Party and (ii) partners, associates, and staff of such counsel to whom it is

reasonably necessary to disclose the information for this litigation.

               (c)     “Party” means any party to this case, including all of its officers, directors,

employees, consultants, retained experts, and outside counsel and their support staffs.

               (d)     “Producing Party” means any Party or non-party that discloses or produces

any Discovery Material in this case.

               (e)     “Protected Material” means any Discovery Material that is designated as

“CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” as provided for in

this Order. Protected Material shall not include: (i) advertising materials that have been actually




                                                 2
         Case 1:19-cv-03539-PKC Document 65
                                         63 Filed 04/30/20
                                                  04/29/20 Page 3 of 21



published or publicly disseminated; and (ii) materials that show on their face they have been

disseminated to the public.

               (f)     “Receiving Party” means any Party who receives Discovery Material from

a Producing Party.

       3.      COMPUTATION OF TIME

               The computation of any period of time prescribed or allowed by this Order shall

be governed by the provisions for computing time set forth in Rule 6 of the Federal Rules of

Civil Procedure.

       4.      SCOPE

               (a)     The protections conferred by this Order cover not only Discovery Material

governed by this Order as addressed herein, but also any information copied or extracted

therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus testimony,

conversations, or presentations by Parties or their counsel in court or in other settings that might

reveal Protected Material.

               (b)     Nothing in this Protective Order shall prevent or restrict a Producing Party’s

own disclosure or use of its own Protected Material for any purpose, and nothing in this Order

shall preclude any Producing Party from showing its Protected Material to an individual who

prepared the Protected Material.

               (c)     Nothing in this Order shall be construed to prejudice any Party’s right to

use any Protected Material in court or in any court filing with the consent of the Producing Party

or by order of the Court.




                                                 3
            Case 1:19-cv-03539-PKC Document 65
                                            63 Filed 04/30/20
                                                     04/29/20 Page 4 of 21



                (d)    This Order is without prejudice to the right of any Party to seek further or

additional protection of any Discovery Material or to modify this Order in any way, including,

without limitation, an order that certain matter not be produced at all.

           5.   DURATION

                Even after the termination of this case, the confidentiality obligations imposed by

this Order shall remain in effect until a Producing Party agrees otherwise in writing or a court order

otherwise directs.

           6.   ACCESS TO AND USE OF PROTECTED MATERIAL

                (a)       Basic Principles. All Protected Material shall be used solely for this case

or any related appellate proceeding, and not for any other purpose whatsoever, including without

limitation any other litigation, or any business or competitive purpose or function. Protected

Material shall not be distributed, disclosed or made available to anyone except as expressly

provided in this Order.

                (b)    Secure Storage, No Export. Protected Material must be stored and

maintained by a Receiving Party at a location in the United States and in a secure manner that

ensures that access is limited to the persons authorized under this Order. To ensure compliance

with applicable United States Export Administration Regulations, Protected Material may not be

exported outside the United States or released to any foreign national (even if within the United

States).

                (c)    Legal Advice Based on Protected Material. Nothing in this Protective Order

shall be construed to prevent counsel from advising their clients with respect to this case based in

whole or in part upon Protected Materials, provided counsel does not disclose the Protected

Material itself except as provided in this Order.



                                                    4
         Case 1:19-cv-03539-PKC Document 65
                                         63 Filed 04/30/20
                                                  04/29/20 Page 5 of 21



               (d)     Limitations. Nothing in this Order shall restrict in any way a Producing

Party’s use or disclosure of its own Protected Material. Nothing in this Order shall restrict in any

way the use or disclosure of Discovery Material by a Receiving Party: (i) that is or has become

publicly known through no fault of the Receiving Party; (ii) that is lawfully acquired by or known

to the Receiving Party independent of the Producing Party; (iii) previously produced, disclosed

and/or provided by the Producing Party to the Receiving Party or a non-party without an

obligation of confidentiality and not by inadvertence or mistake; (iv) with the consent of the

Producing Party; or (v) pursuant to order of the Court.

       7.      DESIGNATING PROTECTED MATERIAL

               (a)     Available Designations. Any Producing Party may designate Discovery

Material with any of the following designations, provided that it meets the requirements for such

designations as provided for herein: “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’

EYES ONLY.”

               (b)     Written Discovery and Documents and Tangible Things.                 Written

discovery, documents (which include “electronically stored information,” as that phrase is used in

Federal Rule of Civil Procedure 34), and tangible things that meet the requirements for the

confidentiality designations listed in Paragraph 7(a) may be so designated by placing the

appropriate designation on every page of the written material prior to production. For digital files

being produced, the Producing Party may mark each viewable page or image with the appropriate

designation, and mark the medium, container, and/or communication in which the digital files were

contained.   In the event that original documents are produced for inspection, the original

documents shall be presumed “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” during the

inspection and re-designated, as appropriate during the copying process.



                                                 5
         Case 1:19-cv-03539-PKC Document 65
                                         63 Filed 04/30/20
                                                  04/29/20 Page 6 of 21



               (c)     Native Files. Where electronic files and documents are produced in native

electronic format, such electronic files and documents shall be designated for protection under this

Order by appending to the file names or designators information indicating whether the file

contains “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” material, or

shall use any other reasonable method for so designating Protected Materials produced in

electronic format. When electronic files or documents are printed for use at deposition, in a court

proceeding, or for provision in printed form to an expert or consultant pre-approved pursuant to

Paragraphs 8(b)(iii) and 9(b)(iii), the party printing the electronic files or documents shall affix a

legend to the printed document corresponding to the designation of the Designating Party and

including the production number and designation associated with the native file. No one shall seek

to use in this litigation a .tiff, .pdf or other image format version of a document produced in native

file format without first (1) providing a copy of the image format version to the Producing Party

so that the Producing Party can review the image to ensure that no information has been altered,

and (2) obtaining the consent of the Producing Party, which consent shall not be unreasonably

withheld.

               (d)     Depositions and Testimony. Parties or testifying persons or entities may

designate depositions and other testimony with the appropriate designation by indicating on the

record at the time the testimony is given or by sending written notice of how portions of the transcript

of the testimony is designated within thirty (30) days of receipt of the transcript of the testimony.

If no indication on the record is made, all information disclosed during a deposition shall be

deemed “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” until the time within which it may

be appropriately designated as provided for herein has passed. Any Party that wishes to disclose

the transcript, or information contained therein, may provide written notice of its intent to treat the



                                                   6
         Case 1:19-cv-03539-PKC Document 65
                                         63 Filed 04/30/20
                                                  04/29/20 Page 7 of 21



transcript as non-confidential, after which time, any Party that wants to maintain any portion of

the transcript as confidential must designate the confidential portions within fourteen (14) days, or

else the transcript may be treated as non-confidential. Any Protected Material that is used in the

taking of a deposition shall remain subject to the provisions of this Protective Order, along with the

transcript pages of the deposition testimony dealing with such Protected Material. In such cases

the court reporter shall be informed of this Protective Order and shall be required to operate in a

manner consistent with this Protective Order. In the event the deposition is videotaped, the original

and all copies of the videotape shall be marked by the video technician to indicate that the contents

of the videotape are subject to this Protective Order, substantially along the lines of “This videotape

contains confidential testimony used in this case and is not to be viewed or the contents thereof

to be displayed or revealed except pursuant to the terms of the operative Protective Order in

this matter or pursuant to written stipulation of the parties.” Counsel for any Producing Party

shall have the right to exclude from oral depositions, other than the deponent, deponent’s

counsel, the reporter and videographer (if any), any person who is not authorized by this

Protective Order to receive or access Protected Material based on the designation of such

Protected Material.     Such right of exclusion shall be applicable only during periods of

examination or testimony regarding such Protected Material.

       8.      DISCOVERY MATERIAL DESIGNATED AS “CONFIDENTIAL”

               (a)     A     Producing     Party       may   designate    Discovery     Material    as

“CONFIDENTIAL” if it contains or reflects information that the Producing Party reasonably and

in good faith believes to be non-public confidential, proprietary, and/or commercially sensitive

information, subject to governing legal standards for confidentiality.




                                                   7
         Case 1:19-cv-03539-PKC Document 65
                                         63 Filed 04/30/20
                                                  04/29/20 Page 8 of 21



               (b)     Unless otherwise ordered by the Court, Discovery Material designated as

“CONFIDENTIAL” may be disclosed only to the following:

                       (i)     The Receiving Party’s Outside Counsel, such counsel’s immediate

paralegals and staff, and any copying or clerical litigation support services working at the direction

of such counsel, paralegals, and staff;

                       (ii)    Where the Receiving Party is Plaintiff, then to Plaintiff, himself.

Where the Receiving Party is one or more of the Defendants, then to representatives of the

Receiving Party who are officers or employees of the Receiving Party, who may be, but need

not be, in-house counsel for the Receiving Party, as well as their immediate paralegals and

staff, to whom disclosure is reasonably necessary for this case;

                       (iii)   Any outside expert or consultant retained by the Receiving Party to

assist in this action, provided that disclosure is only to the extent necessary to perform such work;

and provided that: (a) such expert or consultant has agreed to be bound by the provisions of the

Protective Order by signing a copy of Exhibit A; (b) such expert or consultant is not a current

officer, director, or employee of a Party or of a competitor of a Party, nor anticipated at the time

of retention to become an officer, director or employee of a Party or of a competitor of a Party; (c)

such expert or consultant accesses the materials in the United States only, and does not transport

them to or access them from any foreign jurisdiction; and (d) no unresolved objections to such

disclosure exist after proper notice has been given to all Parties as set forth in Paragraph 10 below;

                       (iv)    During their depositions, witnesses in the action to whom disclosure

is reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

(Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Any party

seeking protection of pages of transcribed deposition testimony or exhibits to depositions that



                                                  8
         Case 1:19-cv-03539-PKC Document 65
                                         63 Filed 04/30/20
                                                  04/29/20 Page 9 of 21



reveal Protected Material must be designated within 7 days of the production of the written

transcript or eTranscript, and the reporter shall mark such pages “Confidential” within the top

margin of each page so designated. Such pages thereafter may not be disclosed to anyone except

as permitted under this Stipulated Protective Order. Such designations shall be subject to the same

limitations governing designation of confidential material described in this agreement, and shall

be limited to matters ordinarily deemed “Confidential” under existing law;

                         (v)     Court reporters, stenographers and videographers retained to record

testimony taken in this action;

                         (vi)    The Court, jury, and court personnel;

                         (vii)   Graphics, translation, design, and/or trial consulting personnel,

having first agreed to be bound by the provisions of the Protective Order by signing a copy of

Exhibit A;

                         (viii) Mock jurors who have signed an undertaking or agreement agreeing

not to publicly disclose Protected Material and to keep any information concerning Protected

Material confidential;

                         (ix)    Any mediator who is assigned to hear this matter, and his or her

staff, subject to their agreement to maintain confidentiality to the same degree as required by this

Protective Order; and

                         (x)     Any other person with the prior written consent of the Producing

Party.




                                                   9
        Case 1:19-cv-03539-PKC Document 65 Filed 04/30/20 Page 10 of 21



       9.      DISCOVERY MATERIAL DESIGNATED AS
               “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

               (a)     A      Producing   Party    may     designate    Discovery   Material    as

“CONFIDENTIAL – ATTORNEYS’ EYES ONLY” if it contains or reflects information that is

extremely confidential and/or sensitive in nature and the Producing Party reasonably believes that

the disclosure of such Discovery Material is likely to cause economic harm or significant

competitive disadvantage to the Producing Party, following accepted legal principles governing

protective orders generally. The Parties agree that the following information, if non-public, shall

be presumed to merit the “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” designation:

medical records, trade secrets, pricing information, financial data, sales information, sales or

marketing forecasts or plans, business plans, sales or marketing strategy, product development

information, engineering documents, testing documents, employee information, and other non-

public information of similar competitive and business sensitivity.

               (b)     Unless otherwise ordered by the Court, Discovery Material designated as

“CONFIDENTIAL – ATTORNEYS’ EYES ONLY” may be disclosed only to:

                       (i)      The Receiving Party’s Outside Counsel, provided that such Outside

Counsel is not involved in competitive decision-making, as defined by U.S. Steel v. United States,

730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a competitor of a Party, and such

Outside Counsel’s immediate paralegals and staff, and any copying or clerical litigation support

services working at the direction of such counsel, paralegals, and staff;

                       (ii)     Where the Receiving Party is one or more of the Defendants, then

to in-house counsel of the Receiving Party, as well as their immediate paralegals and staff, to

whom disclosure is reasonably necessary for this case;



                                                  10
         Case 1:19-cv-03539-PKC Document 65
                                         63 Filed 04/30/20
                                                  04/29/20 Page 11 of 21



                        (iii)   Any outside expert or consultant retained by the Receiving Party to

assist in this action, provided that disclosure is only to the extent necessary to perform such work;

and provided that: (a) such expert or consultant has agreed to be bound by the provisions of the

Protective Order by signing a copy of Exhibit A; (b) such expert or consultant is not a current

officer, director, or employee of a Party or of a competitor of a Party, nor anticipated at the time

of retention to become an officer, director, or employee of a Party or of a competitor of a Party;

(c) such expert or consultant is not involved in competitive decision-making, as defined by U.S.

Steel v. United States, 730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a

competitor of a Party; (d) such expert or consultant accesses the materials in the United States

only, and does not transport them to or access them from any foreign jurisdiction; and (e) no

unresolved objections to such disclosure exist after proper notice has been given to all Parties as

set forth in Paragraph 10 below;

                        (iv)    Court reporters, stenographers and videographers retained to record

testimony taken in this action;

                        (v)     The Court, jury, and court personnel;

                        (vi)    Graphics, translation, design, and/or trial consulting personnel,

having first agreed to be bound by the provisions of the Protective Order by signing a copy of

Exhibit A;

                        (vii)   Any mediator who is assigned to hear this matter, and his or her

staff, subject to their agreement to maintain confidentiality to the same degree as required by this

Protective Order; and

                        (viii) Any other person with the prior written consent of the Producing

Party.



                                                 11
        Case 1:19-cv-03539-PKC Document 65
                                        63 Filed 04/30/20
                                                 04/29/20 Page 12 of 21



               (c)     In addition, a Party may disclose arguments and materials derived from

Discovery Material designated as “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to mock

jurors who have signed an undertaking or agreement agreeing not to publicly disclose Protected

Material and to keep any information concerning Protected Material confidential. A Party may

not disclose to mock jurors any original, as-produced materials or information (including, for

example, documents, deposition testimony, or interrogatory responses) produced by another Party

designated as “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

       10.     CHALLENGING DESIGNATIONS OF PROTECTED MATERIAL

               (a)     A Party shall not be obligated to challenge the propriety of any designation

of Discovery Material under this Order at the time the designation is made, and a failure to do so

shall not preclude a subsequent challenge thereto.

               (b)     Any challenge to a designation of Discovery Material under this Order shall

be written, shall be served on outside counsel for the Producing Party, shall particularly identify

the documents or information that the Receiving Party contends should be differently designated,

and shall state the grounds for the objection. Thereafter, further protection of such material shall

be resolved in accordance with the following procedures:

                       (i)     The objecting Party shall have the burden of conferring either in

person, in writing, or by telephone with the Producing Party claiming protection (as well as any

other interested party) in a good faith effort to resolve the dispute. The Producing Party shall have

the burden of justifying the disputed designation;

                       (ii)    Failing agreement, the Receiving Party may bring a motion to the

Court for a ruling that the Discovery Material in question is not entitled to the status and protection

of the Producing Party’s designation within 7 days of the parties’ agreement that the conference



                                                  12
        Case 1:19-cv-03539-PKC Document 65
                                        63 Filed 04/30/20
                                                 04/29/20 Page 13 of 21



has failed to yield agreement. Failing to so file within such period, or such other period as the

parties may stipulate to, shall constitute a waiver of objection. The Producing Party shall have the

burden of justifying the disputed designation. The Parties’ entry into this Order shall not preclude

or prejudice either Party from arguing for or against any designation;

                       (iii)   Notwithstanding any challenge to a designation, the Discovery

Material in question shall continue to be treated as designated under this Order until one of the

following occurs: (a) the Party who designated the Discovery Material in question withdraws such

designation in writing; or (b) the Court rules that the Discovery Material in question is not

entitled to the designation.

       11.     SUBPOENAS OR COURT ORDERS

               (a)     If at any time Protected Material is subpoenaed by any court, arbitral,

administrative, or legislative body, the Party to whom the subpoena or other request is directed

shall immediately give prompt written notice thereof to every Party who has produced such

Discovery Material and to its counsel and shall provide each such Party with an opportunity to

move for a protective order regarding the production of Protected Materials implicated by the

subpoena.

       12.     FILING PROTECTED MATERIAL

               (a)     Absent written permission from the Producing Party or a court Order

secured after appropriate notice to all interested persons, a Receiving Party may not file or disclose

in the public record any Protected Material.

               (b)     Any Party is authorized under Rule 5 of the Individual Practices of Judge

P. Kevin Castel to file under seal with the Court any brief, document or materials that are

designated as Protected Material under this Order.



                                                 13
         Case 1:19-cv-03539-PKC Document 65
                                         63 Filed 04/30/20
                                                  04/29/20 Page 14 of 21



               (c)     Notwithstanding any other provision, no document may be filed with the

Clerk under seal without a further Order of this Court addressing the specific documents or

portions of documents to be sealed. Any application to seal shall be accompanied by an affidavit

or affidavits and a memorandum of law, demonstrating that the standards for sealing have been

met and specifically addressing the applicability of Lugosch v. Pyramid Co. of Onondaga, 435

F.3d 110, 119-120 (2d Cir. 2006) and any other controlling authority. Unless otherwise ordered, a

party seeking to file an opposing party’s confidential information shall so advise the opposing

party fourteen (14) days in advance specifying the precise portion of the information the party

seeks to use, the general purpose thereof and any redactions to which the party does not object.

Within seven (7) days thereafter, the party whose confidential information is sought to be used

may make an application to seal in accordance with the first paragraph of this Order, indicating

the portion or portions of the information it seeks to have sealed. Nothing herein is intended to

alter or modify the applicability of Rule 5.2 of the Federal Rules of Civil Procedure, to this case.

The redactions expressly authorized by Rule 5.2 may be made without further application to the

Court.

         13.   INADVERTENT DISCLOSURE OF PRIVILEGED MATERIAL

               (a)     The inadvertent production by a Party of Discovery Material subject to the

attorney-client privilege, work-product protection, or any other applicable privilege or protection,

despite the Producing Party’s reasonable efforts to prescreen such Discovery Material prior to

production, will not waive the applicable privilege and/or protection if a request for return of such

inadvertently produced Discovery Material is made promptly after the Producing Party learns of

its inadvertent production.




                                                 14
        Case 1:19-cv-03539-PKC Document 65
                                        63 Filed 04/30/20
                                                 04/29/20 Page 15 of 21



               (b)     Upon a request from any Producing Party who has inadvertently produced

Discovery Material that it believes is privileged and/or protected, each Receiving Party shall

immediately return such Protected Material or Discovery Material and all copies to the Producing

Party, except for any pages containing privileged markings by the Receiving Party which shall

instead be destroyed and certified as such by the Receiving Party to the Producing Party.

               (c)     Nothing herein shall prevent the Receiving Party from preparing a record for

its own use containing the date, author, addresses, and topic of the inadvertently produced Discovery

Material and such other information as is reasonably necessary to identify the Discovery Material

and describe its nature to the Court in any motion to compel production of the Discovery Material.

       14.     INADVERTENT FAILURE TO DESIGNATE PROPERLY

               (a)     The inadvertent failure by a Producing Party to designate Discovery

Material as Protected Material with one of the designations provided for under this Order shall not

waive any such designation provided that the Producing Party notifies all Receiving Parties that

such Discovery Material is protected under one of the categories of this Order within fourteen (14)

days of the Producing Party learning of the inadvertent failure to designate. The Producing Party

shall reproduce the Protected Material with the correct confidentiality designation within seven (7)

days upon its notification to the Receiving Parties. Upon receiving the Protected Material with the

correct confidentiality designation, the Receiving Parties shall return or securely destroy, at the

Producing Party’s option, all Discovery Material that was not designated properly.

               (b)     A Receiving Party shall not be in breach of this Order for any use of such

Discovery Material before the Receiving Party receives such notice that such Discovery Material

is protected under one of the categories of this Order, unless an objectively reasonable person

would have realized that the Discovery Material should have been appropriately designated with



                                                 15
        Case 1:19-cv-03539-PKC Document 65
                                        63 Filed 04/30/20
                                                 04/29/20 Page 16 of 21



a confidentiality designation under this Order. Once a Receiving Party has received notification of

the correct confidentiality designation for the Protected Material with the correct confidentiality

designation, the Receiving Party shall treat such Discovery Material at the appropriately designated

level pursuant to the terms of this Order.

               (c)     Notwithstanding       the    above,    a    subsequent     designation     of

“CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” shall apply on a

going forward basis.

       15.     INADVERTENT DISCLOSURE NOT AUTHORIZED BY ORDER

               (a)     In the event of a disclosure of any Discovery Material pursuant to this Order

to any person or persons not authorized to receive such disclosure under this Protective Order, the

Party responsible for having made such disclosure, and each Party with knowledge thereof, shall

immediately notify counsel for the Producing Party whose Discovery Material has been disclosed

and provide to such counsel all known relevant information concerning the nature and

circumstances of the disclosure. The responsible disclosing Party shall also promptly take all

reasonable measures to retrieve the improperly disclosed Discovery Material and to ensure that no

further or greater unauthorized disclosure and/or use thereof is made.

               (b)     Unauthorized or inadvertent disclosure does not change the status of

Discovery Material or waive the right to hold the disclosed document or information as Protected.

       16.     FINAL DISPOSITION

               (a)     Not later than ninety (90) days after the Final Disposition of this case, each

Party shall return all Discovery Material of a Producing Party to the respective outside counsel of

the Producing Party or destroy such Material, at the option of the Producing Party. For purposes




                                                   16
         Case 1:19-cv-03539-PKC Document 65
                                         63 Filed 04/30/20
                                                  04/29/20 Page 17 of 21



of this Order, “Final Disposition” occurs after an order, mandate, or dismissal finally terminating

the above-captioned action with prejudice, including all appeals.

               (b)     All Parties that have received any such Discovery Material shall certify in

writing that all such materials have been returned to the respective outside counsel of the Producing

Party or destroyed. Notwithstanding the provisions for return of Discovery Material, outside

counsel may retain one set of pleadings, correspondence and attorney and consultant work product

(but not document productions) for archival purposes, but must return any pleadings,

correspondence, and consultant work product that contain Source Code.

         17.   DISCOVERY FROM EXPERTS OR CONSULTANTS

               (a)     Absent good cause, drafts of reports of testifying experts, and reports and

other written materials, including drafts, of consulting experts, shall not be discoverable.

               (b)     Reports and materials exempt from discovery under the foregoing

Paragraph shall be treated as attorney work product for the purposes of this case and Protective

Order.

         18.   MISCELLANEOUS

               (a)     Right to Further Relief. Nothing in this Order abridges the right of any

person to seek its modification by the Court in the future. By stipulating to this Order, the Parties

do not waive the right to argue that certain material may require additional or different

confidentiality protections than those set forth herein.

               (b)     Termination of Matter and Retention of Jurisdiction. The Parties agree that

the terms of this Protective Order shall survive and remain in effect after the Final Determination

of the above-captioned matter. The Court shall retain jurisdiction after Final Determination of this

matter to hear and resolve any disputes arising out of this Protective Order.



                                                 17
        Case 1:19-cv-03539-PKC Document 65
                                        63 Filed 04/30/20
                                                 04/29/20 Page 18 of 21



               (c)     Successors. This Order shall be binding upon the Parties hereto, their

attorneys, and their successors, executors, personal representatives, administrators, heirs, legal

representatives, assigns, subsidiaries, divisions, employees, agents, retained consultants and

experts, and any persons or organizations over which they have direct control.

               (d)     Right to Assert Other Objections. By stipulating to the entry of this

Protective Order, no Party waives any right it otherwise would have to object to disclosing or

producing any information or item. Similarly, no Party waives any right to object on any ground

to use in evidence of any of the material covered by this Protective Order. This Order shall not

constitute a waiver of the right of any Party to claim in this action or otherwise that any Discovery

Material, or any portion thereof, is privileged or otherwise non-discoverable, or is not admissible

in evidence in this action or any other proceeding.

               (e)     Burdens of Proof. Notwithstanding anything to the contrary above, nothing

in this Protective Order shall be construed to change the burdens of proof or legal standards

applicable in disputes regarding whether particular Discovery Material is confidential, which level

of confidentiality is appropriate, whether disclosure should be restricted, and if so, what

restrictions should apply.

               (f)     Modification by Court. This Order is subject to further court order based

upon public policy or other considerations, and the Court may modify this Order sua sponte in the

interests of justice. The United States District Court for the Southern District of New York is

responsible for the interpretation and enforcement of this Order. All disputes concerning Protected

Material, however designated, produced under the protection of this Order shall be resolved by the

United States District Court for the Southern District of New York.




                                                 18
        Case 1:19-cv-03539-PKC Document 65
                                        63 Filed 04/30/20
                                                 04/29/20 Page 19 of 21



               (g)     Additional Parties. The terms of this Protective order shall be binding upon

all current and future Parties to this Litigation and their counsel. Following entry of this Protective

Order, within ten (10) days of the entry of an appearance by a new party in the Litigation;

Defendants’ Outside Counsel shall serve a copy of this Protective Order on counsel for any new

defendant or third-party defendant.

               (h)     Discovery Rules Remain Unchanged. Nothing herein shall alter or change

in any way the discovery provisions of the Federal Rules of Civil Procedure, the Local Rules for

the United States District Court for Southern District of New York, or the Court’s own orders.

Identification of any individual pursuant to this Protective Order does not make that individual

available for deposition or any other form of discovery outside of the restrictions and procedures

of the Federal Rules of Civil Procedure, the Local Rules for the United States District Court for

Southern District of New York, or the Court’s own orders.


AGREED TO BY THE PARTIES, THROUGH THEIR COUNSEL OF RECORD:


Dated: April __, 2020




Daniel Malis                      Carrie Cohen                      David L. Metzger
MALIS LAW                         Katie L. Viggiani                 LEWIS JOHS AVALLONE AVILES, LLP
30 2nd Street                     MORRISON & FOERSTER LLP           61 Broadway, 20th Floor
Cambridge, MA 02141               250 W. 55th Street                New York, NY 10006
Tel: (617) 491-1099               New York, New York 10019          Tel: (212) 233-7195
                                  Tel: (212) 336-8000

Subhan Tariq
THE TARIQ LAW FIRM, PLLC
34-18 Northern Blvd.
Long Island City, NY 1101
Tel: (718) 674-1245


                                                  19
        Case 1:19-cv-03539-PKC Document 65 Filed 04/30/20 Page 20 of 21




Attorneys for Plaintiff     Attorneys for Defendant      Attorney for Defendant
Ousmane Bah                 Apple Inc.                   Security Industry Specialists, Inc.


                           30
IT IS SO ORDERED on this _____day      April
                                  of __________, 2020.



                                         _______________________________________
                                                Hon. P. Kevin Castel, U.S.D.J.




                                         20
        Case 1:19-cv-03539-PKC Document 65
                                        63 Filed 04/30/20
                                                 04/29/20 Page 21 of 21




                                             EXHIBIT A


       I,                                    , acknowledge and declare that I have received a

copy of the Protective Order (“Order”) in Ousmane Bah v. Apple Inc. and Security Industry

Specialists, Inc., United States District Court, Southern District of New York, Civil Action No.

19-CV-03539 (PKC). Having read and understood the terms of the Order, I agree to be bound

by the terms of the Order and consent to the jurisdiction of said Court for the purpose of any

proceeding to enforce the terms of the Order.


       Name of individual:

       Present occupation/job description:




       Name of Company or Firm:

       Address:


       Dated:



                                                     [Signature]




                                                21
